Citation Nr: 0422053	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  04 23 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
each ear under the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003), for the veteran's service-connected 
bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active duty from September 1941 to 
November 1946.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of a July 
2003 rating decision of the VA Regional Office (RO) located 
in St. Louis, Missouri.  The RO granted entitlement to 
service connection for bilateral tinnitus, and assigned a 10 
percent rating for this disability.  

The veteran's appeal of the rating was initiated following an 
original award.  Consequently, the rating issue on appeal is 
not the result of a claim for increased entitlement, rather 
one involving the propriety of the original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In August 2004, a Deputy Vice Chairman granted the 
representative's motion to advance the veteran's appeal on 
the Board's docket on the basis of his age.  38 U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  The veteran has been awarded the maximum disability 
rating allowed for his tinnitus under the provisions of 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2003).  

2.  VA's Office of General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.


CONCLUSION OF LAW

The veteran's claim for separate 10 percent disability 
evaluations for each ear pursuant to the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003) for his 
bilateral tinnitus is denied as a matter of law.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107A, 7104(c) (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.87, Diagnostic Code 6260 (2003) and as 
amended at 68 Fed. Reg. 25823, May 14, 2003; Sabonis v. 
Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 2-03.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  


Analysis

Turning to the merits of the claim, this matter turns on the 
application of law, as the facts are not in dispute.  
Basically, the 10 percent evaluation resulted from the rating 
decision in July 2003 wherein the RO granted entitlement to 
service connection for bilateral tinnitus with assignment of 
a single 10 percent evaluation therefor pursuant to the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003), 
for the veteran's bilateral tinnitus.

Both the RO representative and the Board representative in 
2004 styled the claim or issue on appeal as entitlement to a 
separate evaluation for tinnitus in each ear, with the 
argument directed only to a separate evaluation.  

Thus, the Board's discussion of the merits will be limited to 
the argument for a separate evaluation that, in essence, 
incorporates the theory of an increased rating.

The rating the veteran currently receives is the maximum 
schedular evaluation for unilateral or bilateral tinnitus and 
the statement of the case explained, in essence, that the 
grant of service connection and the 10 percent evaluation 
recognized a unilateral or bilateral disorder.

The argument for a higher rating as reflected in the 
representative's presentations is grounded generally in the 
holding in Wanner v. Principi, 17 Vet. App. 4 (2003) and its 
interpretation of the regulations, specifically section 
4.25(b) and the applicable diagnostic code in the rating 
schedule.  The holding in Wanner v. Principi, 370 F. #d 1124 
(fed. Cir. 2004) does not affect the matter on appeal.

The Board will rely on the reasoning the VA General Counsel 
provided in the precedent opinion, VAOPGCPREC 2-03 as it 
disposes of the claim grounded on an increased schedular 
evaluation and responds adequately to the various legal 
arguments made on appeal.  




Therein the VA General Counsel explained that neither the 
prior nor the amended regulation contained any language 
suggesting that a separate tinnitus rating could be awarded 
for each ear, nor does any other rating schedule provision in 
effect prior to or after 1999 suggest that such separate 
ratings may be awarded.  

For example, 38 C.F.R. § 4.124a, Diagnostic Code 8046, has 
long provided that, for purposes of rating cerebral 
arteriosclerosis, "[p]urely subjective complaints such as 
headache, dizziness, tinnitus, insomnia and irritability . . 
. will be rated 10 percent and no more under diagnostic code 
9305."  In such cases, the condition of tinnitus is taken 
into account as a rating factor which may give rise to a 
maximum 10% disability rating without regard to whether the 
condition is unilateral or bilateral in nature.  

The VA General Counsel found that the final amended rule 
published in May 2003 pointed out that the intended effect of 
this action is to codify current standard VA practice by 
stating that recurrent tinnitus will be assigned only a 
single 10 percent evaluation whether it is perceived in one 
ear, both ears, or somewhere in the head.  As was stated in 
the notice of proposed rulemaking, the amendment involved no 
substantive change and was consistent with current practice.  

Thus, the amendment restated in more explicit terms the rule 
reflected in prior VA regulations that only a single 10% 
rating for tinnitus is authorized regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  

The VA General Counsel explained that the 1999 amendment did 
not reflect any change in view as to the nature of tinnitus 
itself.  

Thus, the most recent amendment to DC 6260 in 2003 
definitively stating that only a single 10% disability rating 
is authorized for tinnitus merely restates the law as it 
existed both prior to and after the 1999 amendment.  




Accordingly, the rule that only a single 10% disability 
rating is authorized for tinnitus regardless of whether the 
tinnitus is perceived as unilateral, bilateral, or in the 
head is for application in cases arising both before and 
after the 1999 amendment.  This opinion implicitly considered 
the application of section 4.25(b).  

This conclusion is consistent with other authority pertaining 
to the assignment of multiple ratings.  The assignment of 
separate ratings is dependent on a finding that the disease 
entity is productive of distinct and separate symptoms; the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

As the General Counsel's opinion makes clear, the disease 
entity of "tinnitus" has but one symptom--the perception of 
sound in the brain without acoustic stimulus.  Because 
tinnitus does not produce separate and distinct symptoms, the 
assignment of separate ratings for the right and the left ear 
is not appropriate.  

In addition, the Board observes that legal precedent supports 
this construction of the rating scheme.  See Cromley v. 
Brown, 7 Vet. App. 376, 378 (1995) where a claimant with 
bilateral tinnitus sought an increased rating, the United 
States Court of Appeals for Veterans Claims (CAVC) observed, 
"the appellant is already rated at 10%, the highest level 
possible under the regulations for tinnitus".  

Contrary to the veteran's argument, the General Counsel's 
opinion did not give the June 2003 regulation change 
retroactive effect.  To the contrary, the opinion merely 
found that the prior versions of Code 6260 compelled the same 
adjudicative result.  The General Counsel found expressly 
that the June 2003 amendment brought about no substantive 
change of law.  Even if the Board agreed with the veteran's 
lengthy analysis of why the legal basis for the General 
Counsel's opinion should be rejected, the opinion is binding 
on the Board.  

The Board is not free to accept or reject General Counsel 
opinions on its own motion.  Rather, a federal statute 
expressly requires that the Board "shall be bound in its 
decisions by...the precedent opinions of the chief legal 
officer of the Department."  38 U.S.C.A. § 7104(c) (West 
2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

The Board is not free as a matter of law to reject the 
General Counsel's finding that bilateral tinnitus comprises a 
single disability for VA rating purposes under all of the 
versions of Code 6260.  

The CAVC has held that where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Shields v. Brown, 8 Vet. App. 
346, 351-52 (1995).  

Accordingly, as the veteran is in receipt of the highest 
rating for tinnitus allowed by law, the appeal the appeal for 
separate ratings must be denied as a matter of law.  

Thus, there is no basis for a higher award under the rating 
schedule.  Although the Board appreciates the argument on 
behalf of the appellant, the Board is bound by the precedent 
opinion of the VA General Counsel that addresses the matter 
at hand.  38 U.S.C.A. § 7104(c).

In evaluating the veteran's claim, the Board has considered 
his request for a VA examination to determine the nature and 
extent of his tinnitus.  VA examinations are authorized in 
those situations where the medical evidence accompanying the 
claim is not adequate for rating purposes.  38 C.F.R. § 3.326 
(2003).  

As noted in VAOPGCPREC 2-03, however, the nature of tinnitus 
is well settled.  It is a single disease entity regardless of 
how it is perceived.  A VA examination is not going to change 
that fact; and therefore, there is no need to order such an 
examination to further evaluate the veteran's claim.




The Board has also considered the veteran's claim with 
respect to the CAVC's decision in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, the United States Court of 
Appeals for the Federal Circuit has overruled Karnas, to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Moreover, the VA General Counsel has indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  

If the statute or regulation is silent, VA must determine 
whether applying the new provision to claims that were 
pending when it took effect would produce genuinely 
retroactive effects.  

If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-03.  

As noted above, the regulatory changes to the rating schedule 
produced no substantive differences and did no more than 
codify a standard practice of the VA.  

Therefore, it cannot be said that application of the changes 
would produce retroactive effects.  Accordingly, the 
veteran's citation of Karnas is of no force or effect in 
assigning more than a single disability evaluation for 
tinnitus.

In light of the foregoing, a schedular rating in excess of 10 
percent for tinnitus is not warranted.  Accordingly, the 
appeal is denied.



ORDER

Entitlement to separate 10 percent disability ratings for 
each ear under the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003), for the veteran's bilateral tinnitus is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



